54 So.3d 632 (2011)
D.T. Mother of N.N., a minor child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D10-5313.
District Court of Appeal of Florida, First District.
February 24, 2011.
Crystal McBee Frusciante, Jupiter; Scott W. Tatum, Assistant Regional Conflict Counsel, Pensacola; Susan M. Barber, Assistant Regional Conflict Counsel; Defender, Tallahassee, for Appellant.
Angela M. Holck, Department of Children and Families, Pensacola; David G. White, Pensacola; Patrick J. Hammergren of Shell, Fleming, Davis & Menge, Pensacola; Kathryn E. Errington, Guardian Ad Litem, Pensacola; Ward L. Metzger of Children's Legal Services, Jacksonville; *633 and Kelley Schaeffer, Guardian Ad Litem Program, Tavares, for Appellee.
PER CURIAM.
In this juvenile dependency case, the appellant seeks review of an order of the trial court denying her motion for reunification with her minor child, N.N. She argues that the case must be remanded, because the trial court failed to make the required findings under section 39.621(10), Florida Statutes and because there was no competent substantial evidence in the record to support the court's conclusion that reunification would be detrimental to the child. We conclude that the evidence was sufficient to support the trial court's ruling. As to the statutory findings, we are compelled to affirm, because the appellant failed to preserve this issue by a motion for rehearing or to otherwise bring the claimed deficiency to the attention of the trial court at a point when it could have been corrected. See Simmons v. Simmons, 979 So.2d 1063, 1064-65 (Fla. 1st DCA 2008); Owens v. Owens, 973 So.2d 1169 (Fla. 1st DCA 2007).
Affirmed.
KAHN, PADOVANO, and CLARK, JJ., concur.